940 F.2d 661
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vernon B. PRESSLEY, Plaintiff-Appellant,v.John LAHTI, Defendant-Appellee.
No. 91-1107.
United States Court of Appeals, Sixth Circuit.
Aug. 2, 1991.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Vernon B. Pressley appeals the summary judgment for the defendant corrections officer in this civil rights action filed under 42 U.S.C. Sec. 1983.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Presley filed his complaint in the district court alleging that defendant forged Pressley's name on a form indicating that Pressley received a copy of prison rules and later cited Pressley for making excessive noise even though Pressley was not aware that making excessive noise was a violation of prison rules.  Defendant moved to dismiss or for summary judgment and the magistrate recommended that summary judgment for defendant be granted.  The district court adopted the magistrate's recommendation and granted summary judgment over Pressley's objections, holding that Pressley failed to show the existence of a genuine issue of material fact.  Fed.R.Civ.P. 56(c);  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).  On appeal, plaintiff contends that a prison hearing officer deprived him of a liberty interest when he failed to adequately investigate the excessive noise disciplinary charge.


3
Upon consideration, we affirm the judgment for the reasons stated in the magistrate's report and recommendation filed September 28, 1990, and in the district court's opinion adopting the recommendation filed December 19, 1990.  Rule 9(b)(3), Rules of the Sixth Circuit.  In addition, we note that the hearing officer in question was not a party to these proceedings.